Citation Nr: 0532587	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of head 
trauma involving memory loss and an inability to read and 
write.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from February 1961 to April 
1964.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In February 2001, the Board remanded the case to the RO for 
additional development.  Following that development, the 
Board denied the veteran's claim in a July 2005 decision.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a March 2005 order, 
the Court vacated the Board's decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

The veteran's representative recently submitted a Written 
Brief Presentation as well as a September 2005 letter from a 
psychologist.  The veteran's representative also submitted a 
waiver of initial RO consideration.  Therefore, the case is 
ready for appellate review by the Board.  38 C.F.R. § 19.31 
(2005).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue addressed in this decision has been obtained, and no 
further development is necessary to comply with the Veterans 
Claims Assistance Act of 2000.

2.  The veteran was involved in a motor vehicle accident in 
February 1964 while on active duty.  

3.  None of the veteran's service medical records show that 
he experienced residuals of head trauma in service, to 
include memory loss and an inability to read and write.  

4.  Competent medical evidence of record indicates that the 
veteran does not suffer from residuals of head trauma 
involving memory loss and an inability to read and write as 
the result of service.


CONCLUSION OF LAW

Residuals of head trauma involving memory loss and an 
inability to read and write were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of 
head trauma involving memory loss and an inability to read 
and write.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in April 1999 and November 2002; a statement of the case 
(SOC) issued in July 1999; supplemental statements of the 
case (SSOCs) issued in November 2002 and March 2004; letters 
by the RO dated in November 2001 and January 2002; as well as 
a remand by the Board issued in February 2001. 
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  These documents, as 
well as the letters by the RO, provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the VCAA notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA and private medical records 
identified by the veteran and his representative.  Pursuant 
to the Board's February 2001 remand, moreover, the veteran 
was afforded several VA examinations to determine whether he 
suffered any residual head trauma as a result of the February 
1964 motor vehicle accident in service.  The veteran also 
submitted a September 2005 statement from a VA psychologist 
in support of his claim.  Lastly, the Board notes that the 
veteran initially requested that he be scheduled for a 
personal hearing.  In October 2003, however, the veteran 
contacted the RO and indicated that he wanted to withdraw his 
hearing request and have his case transferred to the Board.  
38 C.F.R. § 20.702(e) (2005).  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Discussion

The veteran claims he suffers from residuals of head trauma 
involving memory loss and an inability to read and write as a 
result of a motor vehicle accident in February 1964 while on 
active duty.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Hence, the appeal must be denied.



B.  Factual Background

At his February 1961 entrance examination, the veteran 
checked "yes" when asked, "Did you have difficulty with 
school studies or teachers? (If yes, state reason and give 
details)"  The veteran wrote, "Hard time in reading to 
remember for test."  Nevertheless, the veteran was qualified 
for enlistment.  In February 1964, the veteran was injured in 
a motor vehicle accident when his car overturned while 
traveling 25 miles per hour.  The veteran sustained multiple 
minor lacerations to his face and a crush injury to his right 
chest.  It was noted that the veteran was not able to 
remember the accident or the events immediately prior to the 
accident.  The veteran was hospitalized, where he was 
described as alert and oriented on the following morning.  X-
rays of the skull were normal.  The diagnoses were 
pneumonitis, acute, organism or cause NEC (traumatic); 
avulsion of tooth #6; retinopathy, traumatic, left eye; 
laceration of the face; and abrasions of the face and chest.  
The veteran's separation examination report made no reference 
to neurological findings involving the veteran's memory or 
his ability to read or write.  Indeed, the veteran checked 
"no" when asked about "loss of memory or amnesia."

The veteran filed a claim for VA compensation benefits in May 
1998, in which he wrote "unable to read and write - 1963" 
and "not able to finish G.E.D. do (sic) to injury."  The 
Board points out that the veteran has also filed claims for 
right and left eye disabilities, which may or may not have an 
impact on his ability to read and write.  However, the 
veteran's eye disabilities are separate issues which are 
unrelated to the issue on appeal involving service connection 
for residuals of head trauma involving memory loss and an 
inability to read and write.  Therefore, the Board need not 
consider evidence pertaining to these claims.

The veteran was seen at the Gessler Clinic from 2000 to 2002 
for various neurological complaints, including episodes of 
dizziness and double vision.  In August 2001, for example, 
the veteran reported that he almost blacked out while mowing 
his lawn.  In September 2001, the veteran reported other 
episodes involving dizziness accompanied by double vision.  
However, no neurological findings were reported.  Several 
reports listed a diagnosis of status post cerebralvascular 
accident.

The veteran also underwent a neurological evaluation by N.D., 
M.D., in May 2001 after reporting problems with visual 
acuity, occasional slurred speech, double vision, and 
headaches.  Dr. N.D. also recorded the veteran's history of 
significant memory problems since the motor vehicle accident 
thirty-five years prior.  Dr. N.D. recommended that the 
veteran undergo an MRI.  

In an April 1999 decision, the veteran was awarded Social 
Security Administration (SSA) benefits due to disabilities 
involving his right knee, his back, his shoulders, a 
traumatic nervous center disorder due to brain injury, and 
borderline intellectual functioning.  In reaching its 
decision, SSA reviewed a July 1998 psychological examination 
report by H.D., Ph.D., who diagnosed the veteran with 
"borderline intellectual functioning and closed head injury, 
by self report."  In September 1998, L.M., Ph.D., also 
diagnosed the veteran with "borderline intellectual 
functioning, by history and status post motor vehicle 
accident with closed head injury in 1963, by self report."  
The veteran was evaluated by S.S., Ph.D., in January 1999, at 
which time he reported memory loss and difficulty reading due 
to a head injury.  Minnesota Multiple Personality Inventory 
(MMPI) indicated that the veteran was preoccupied with 
physical problems.  Dr. S.S. referred to prior testing which 
showed that the veteran's intellectual functioning was at the 
borderline level.  

The Board also reviewed VA outpatient treatment reports dated 
from 1998 to 2003, most of which pertain to the veteran's 
right and left eye disabilities.  In July 2003, however, it 
was noted that the veteran had possible dementia due to HIV.  
The diagnostic impression was borderline intelligence.  A 
November 2003 report noted that veteran's history of an 
inability to read and write since sustaining head trauma in 
service.  However, the clinician offered no additional 
comment.

The veteran was afforded a VA neurological examination in 
June 2002 to determine whether he suffered any brain damage 
secondary to head trauma.  Initially, the examiner did not 
review the claims file but recorded the veteran's history 
involving the motor vehicle accident in service.  The veteran 
stated that he had difficulty reading and writing after the 
accident in that he "mixes up words."  However, the 
examiner noted that he was able to understand language and 
speak clearly.  The veteran explained that he quit high 
school in the 12th grade to join the Army but was unable to 
complete his GED after service because of the accident.  He 
said his grades in school were poor in literature but that he 
did well in math and shop.  He added that he was able to read 
the Reader's Digest before the accident.  A mental status 
examination revealed that the veteran's concentration and 
ability to calculate were poor.  The examiner noted that the 
veteran had difficulty reading and following written 
directions, but was able to write if prompted and follow 
verbal three-step commands.  His recall was 0/3 after five 
minutes.  A neurological evaluation was unremarkable.  The 
examiner concluded that the veteran's "inability to read and 
write may or may not be due to the motor vehicle accident in 
the service."  The examiner then recommended 
neuropsychiatric testing and an MMPI.  

In a July 2002 addendum report, the examiner noted that two 
tests were ordered but that the veteran was unable to 
complete either test due to his inability to read and write.  
The examiner then stated that she had reviewed the claims 
file, including the Board's remand instructions.  The 
examiner referred to the May 2001 neurological evaluation 
report which noted multiple nonspecific complaints, none of 
which included memory problems or difficulties with reading 
and writing.  The record also revealed that an MMPI in 
January 1999 showed that the veteran was preoccupied with 
physical complaints; however, the test did not indicate 
whether the questions were read to him or whether he actually 
read them himself.  The examiner pointed out, however, that 
the record contained a written request of release of records 
dated on January 5, 2002, which was apparently completed by 
the veteran.  This document was described as "comprehensible 
and easily legible."  According to the examiner, these 
findings in the claims file "make it less likely than not 
that this [veteran] truly suffers from permanent brain damage 
causing complete impairment of ability to write.  This is due 
to the [veteran's] handwritten letter that was give to the 
VA, which is present in the C-file."  The examiner indicated 
that she would review psychological testing when completed. 

The veteran underwent a VA psychiatric examination in August 
2002.  The examiner indicated that she had reviewed the 
claims file but was unable to administer a psychological test 
because of the veteran's statement that he was unable to read 
and write.  During the interview, the veteran said he 
suffered from permanent memory loss, limited motor skills and 
impaired speech as a result of the 1964 motor vehicle 
accident.  He stated he had an 11th grade education and was 
unable to complete his GED because of his inability to read 
and write following the accident.  He explained that he was 
able to get his driver's license because his brother helped 
him with the exam.  Upon mental status examination, the 
veteran was alert and oriented times four and was able to 
recall the past four presidents.  His thought process was 
logical, coherent and goal oriented.  His memory appeared to 
be impaired, as he was able to recall only one out of three 
objects after five minutes.  The examiner concluded that the 
veteran appeared to suffer from some amount of impaired 
memory.  She added it was unfortunate that psychological 
testing could not be performed because of the veteran's 
inability to read and write.  The Axis I diagnosis was 
cognitive disorder secondary to traumatic brain injury.   

In August 2002, the examiner who performed the June 2002 
neurological examination reviewed the above psychiatric 
examination report and offered additional comment.  She 
stated: "In my professional opinion, I can not find a 
specific neurological cause that resulted in [the veteran's] 
inability to read and write.  The exam and history are 
conflicting.  It is less likely than not that the accident 
caused severe inability to read and write."

In light of the conflicting evidence, the veteran was 
afforded an additional VA neurological examination in 
December 2003.  The examiner noted that he had reviewed the 
veteran's claims file.  In particular, the examiner reviewed 
the February 1961 entrance examination report, including the 
veteran's handwriting and the notation that he had difficulty 
reading and "to remember for tests."  The examiner also 
reviewed the February 1964 separation examination report, 
which the examiner pointed out was performed after the motor 
vehicle accident.  Thus, the examiner was able to compare the 
veteran's handwriting both before and after the accident.  
The examiner next discussed the entries pertaining to the 
motor vehicle accident, as well as the evidence developed 
after service.  Based on a review of the claims file, an 
interview with the veteran, and a thorough neurological 
examination, the examiner concluded that the only residuals 
of the motor vehicle accident included the absence of tooth 
#6 and multiple asymptomatic scars about the face.  The 
examiner also commented that testing did not establish a 
disturbance of memory but revealed a difficulty in reading, 
writing and spelling due to the veteran's marginal I.Q.  The 
examiner explained that testing by the Armed Forces as well 
as by an independent psychologist many years after service 
revealed an I.Q. of 80, which was "quite marginal."

In a September 2005 letter, E.B., Ph.D., a VA psychologist, 
stated that she first interviewed the veteran in July 2003.  
She indicated that her notes from that interview show that 
the veteran reported that while in the Army, "He had an 
accident where his head was messed up and it is difficult for 
him to read or write and he has problems thinking."  Dr. 
E.B. then indicated that the veteran now requested assistance 
in finding resources "to challenge the denial of his request 
for an increase in his Service Connection. . . ." "He is 
requesting that I write a letter stating that his explanation 
was as likely as any other (that the government has 
raised)."  

Dr. E.B. then indicated that the veteran's explanation was 
plausible.  She explained that she had worked as a classroom 
teacher for five years and knows that proficient reading 
requires coordinated eye movements.  She also indicated that 
the veteran had always been consistent in relating his 
history.  In support of the veteran's claim, Dr. E.B. offered 
the following explanation:

He reported, when I first had contact with him, 
several years ago, that he completed 11 years of 
schooling at [redacted] High school and always had 
passing grades so that he could participate in 
sports.  He was in wrestling and participated two 
years (his junior and senior years of school).  The 
first year he was second in the state of Missouri.  
He also reported that he quit school his senior 
year, with two credits needed for graduation and 
jointed the Army.

He has never maintained that he was an avid reader 
but he enjoyed reading the Reader's Digest and 
liked to read short articles.  He has always 
maintained that after his accident he was never 
able to read again.  He has practiced and learned 
to read at about a second grade level but has never 
advanced any further.  He is frustrated as his 
grandchildren now are able to read more 
proficiently than he is able to read.   

As evidence to support his case he maintains that 
when he joined the Army he started preparing to 
take the GED.  He was working toward this end with 
a belief that he would be able to pass.  After his 
accident he was not able to complete his GED.  

A.  Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Also, certain chronic diseases, such as organic disease of 
the nervous system, are entitled to service connection when 
such disease is manifested to a compensable degree within one 
year of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In addition, service connection can be established when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(a).  If the chronicity provision is 
not applicable, a claim may still be established if the 
condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

C.  Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of head trauma involving memory loss and an 
inability to read and write.  At his entrance examination, 
the veteran indicated that he had difficulty reading and 
remembering during high school.  The Board also emphasizes 
that none of his service medical records show that he 
sustained significant head trauma following the 1964 motor 
vehicle accident.  On the morning after the accident, for 
example, he was described as alert and oriented, with no 
cognitive deficits noted.  Furthermore, the veteran himself 
denied loss of memory or amnesia at his separation 
examination.  Thus, no chronic disability manifested by 
memory loss and an inability to read and write was shown in 
service.  

The record clearly shows that the veteran currently suffers 
from memory impairment.  The veteran also claims that he is 
unable to read and write.  However, the evidence shows that 
these problems are due to the veteran's borderline 
intellectual functioning as opposed to head trauma sustained 
in the 1964 motor vehicle accident.  

For example, although a VA examiner in June 2002 initially 
concluded that the veteran's inability to read and write may 
or may not be due to the motor vehicle accident in the 
service, this opinion was provided without a review of the 
claims file.  In July 2002, however, that same examiner was 
able to review the claims file and determined it was "less 
likely than not that this veteran truly suffers from 
permanent brain damage causing complete impairment of ability 
to write."  The examiner based her opinion on the veteran's 
handwritten statements submitted to VA in support of his 
claim.  In August 2002, the examiner offered an additional 
opinion after reviewing the August 2002 psychiatric 
examination report.  She stated: "In my professional 
opinion, I can not find a specific neurological cause that 
resulted in [the veteran's] inability to read and write.  The 
exam and history are conflicting.  It is less likely than not 
that the accident caused severe inability to read and 
write."  

In addition, the Board notes that a different VA examiner 
reviewed the claims file and conducted a neurological 
examination of the veteran in December 2003.  The examiner 
concluded that the absence of tooth #6 and multiple 
asymptomatic scars were the only residuals of the 1964 motor 
vehicle accident.  The examiner noted that testing did not 
establish a disturbance of memory but revealed a difficulty 
in reading, writing and spelling due to the veteran's 
marginal I.Q.  

The Board places considerable probative value on these 
medical opinions, which clearly attribute the veteran's 
memory problems and difficulty reading and writing to his 
borderline intellectual functioning, as they were based on a 
review of the claims file and supported by sound rationale.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

The only medical evidence in support of the veteran's claim 
that is based on a review of the claims file is the August 
2002 VA psychiatric examination report which lists a 
diagnosis of "cognitive disorder secondary to traumatic 
brain injury."  However, the Board places little probative 
value on this opinion as it is inconsistent with the record 
and is not supported by sound rationale.  For instance, the 
December 2003 VA neurological examination report notes that 
the absence of tooth #6 and multiple asymptomatic scars were 
the only residuals from the 1964 motor vehicle accident.  In 
other words, the examiner noted that there was no evidence 
that the veteran suffered a traumatic brain injury in 1964.  
The Board emphasizes that this fact is consistent with the 
service medical records.  However, the August 2002 VA 
psychiatric examination report makes no reference to the fact 
that head trauma was never identified in service.  Moreover, 
the opinion contained in the July 2002 VA examination report 
was based, in part, on an analysis of the veteran's 
handwritten statements submitted to VA in support of his 
claim.  However, the favorable opinion contained in the 
August 2002 VA psychiatric examination report does not 
discuss the veteran's handwritten statements.  In fact, no 
rationale was offered in support of the favorable opinion.

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record. See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens, 7 Vet. App. at 
433.  Among the factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Since the 
opinion contained in the August 2002 VA psychiatric 
examination report is not supported by sound rationale or 
details which are consistent with the record, its probative 
value is significantly less than the opinions which attribute 
the veteran's cognitive problems to his borderline 
intellectual functioning.

The Board has also considered Dr. E.B.'s letter in which she 
states that the veteran's theory in support of his claim is 
plausible.  However, there is no evidence that Dr. E.B.'s 
opinion was based on a review of the veteran's claims file.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  In light of 
this case law, this medical opinion is of little probative 
value.

Even assuming for discussion purposes that Dr E.B. had 
reviewed the claims file, her opinion that the veteran's 
theory is plausible is still too speculative to grant the 
veteran's claim.  The Court has held that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Warren v. Brown, 
6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  

The Board notes that several medical records have noted the 
veteran's history of memory problems and an inability to read 
and write dating back to the motor vehicle accident in 
service.  These records include Dr. N.S.'s neurological 
evaluation, Dr. S.S.'s psychological examination, and several 
VA outpatient treatment reports.  However, none of these 
medical professionals offered their own independent medical 
opinion confirming the veteran's self-reported history, 
thereby limiting their probative value.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence).  

The Board has also considered lay statements in support of 
the veteran's claim, including statements provided by the 
veteran and various family members.  However, the record does 
not reflect that the veteran or his family members are 
competent to testify as to the presence and etiology of a 
neurological disability manifested by memory problems and an 
inability to read and write.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Therefore, these lay statements are of limited 
probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of head trauma involving 
memory loss and an inability to read and write.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


ORDER

Service connection for residuals of head trauma involving 
memory loss and an inability to read and write is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


